Citation Nr: 0314121
Decision Date: 06/27/03	Archive Date: 08/07/03

DOCKET NO. 01-08 500A              DATE JUN 27, 2003

On appeal from the Department of Veterans Affairs Regional Office
in St. Louis, Missouri

THE ISSUES

1. Entitlement to an increased disability rating for a left
shoulder disability, currently evaluated as 20 percent disabling.

2. Entitlement to an increased disability rating for a right knee
disability, currently evaluated as 10 percent disabling.

3. Entitlement to an increased disability rating for a left knee
disability, currently evaluated as noncompensably disabling.

REPRESENTATION

Veteran represented by:  Missouri Veterans Commission

WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans Appeals (the Board) on
appeal from a February 2001 rating decision of the Department of
Veterans Affairs (VA) Regional Office in St. Louis, Missouri (the
RO).

Procedural history

The veteran served on active duty from December 1984 to April 1998.

The veteran was granted service connection for a left shoulder
disability and a right knee disability in an August 1998 rating
decision and was awarded noncompensable and 10 percent disability
ratings, respectively. A claim of entitlement to service connection
for a left knee disability was denied. In an April 1990 rating
decision, service connection was granted for the left knee
disability and a noncompensable disability rating was assigned. The
disability rating assigned the left shoulder disability was
increased to 20 percent in September 1999.

In October 2000, the RO received the veteran's claim for an
increase in the disability ratings assigned his left shoulder and
both knees. In a February 2001 rating decision, the RO confirmed
and continued the assigned 20 percent, 10 percent and
noncompensable ratings assigned the veteran's left shoulder, right
knee and left knee disabilities respectively . The veteran
disagreed with the February 2001 RO rating decision and initiated
this appeal. The appeal was perfected with the timely submission of
the veteran's substantive appeal (VA Form 9) in October 2001.

2 -

in October 2001, the RO proposed that the disability ratings
assigned the veteran's left shoulder and right knee disabilities be
reduced to 10 percent and noncompensable, respectively. In a March
2003 supplemental statement of the case (SSOC), the proposed
reduction was rescinded as to both issues.

The veteran testified at local RO hearings in April 1999 and
November 2001. The transcript of those hearings is associated with
the veteran's claims folder.

Issues not on appeal

In an August 1998 rating decision, in addition to the issues noted
above, the RO granted service connection for headaches and awarded
a 10 percent disability rating. The RO also denied service
connection for memory loss and bilateral hearing loss.

The veteran appealed the denial of service connection for bilateral
hearing loss. In an April 1999 rating decision, the RO granted
service connection for bilateral hearing loss and for tinnitus.
This was considered a grant of the complete benefit sought on
appeal. The veteran was awarded a 10 percent rating for tinnitus
and a noncompensable rating for hearing loss. That decision was not
appealed and those issues are not before the Board. See Grantham v.
Brown, 114 F.3d 1156 (Fed. Cir. 1997) [if a claim is granted as to
a service connection issue, the notice of disagreement pertaining
to that issue ceases to be valid in terms of instilling with the
Board any authority to consider downstream issues such as the
assigned disability rating or the effective date].

REMAND

The Board has reviewed the record on appeal to determine whether
the provisions of the Veterans Claims Assistance Act of 2000, Pub.
L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) [codified as amended
at 38 U.S.C.A. 5102, 5103, 5103A, 5107) (West 2002)] have been
satisfied.

3 -

Among other things, the VCAA eliminated the former statutory
requirement that claims be well grounded and imposed an enhanced
duty on the part of VA to notify a claimant as to the information
and evidence necessary to substantiate a claim for VA benefits. The
VCAA also redefined the obligations of VA with respect to its
statutory duty to assist claimants in the development of their
claims. Regulations implementing the VCAA have been enacted. See 66
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended at 38
C.F.R. 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the date of
enactment, November 9, 2000, or filed before the date of enactment
but not yet final as of that date. Except for provisions pertaining
to claims to reopen based on the submission of new and material
evidence, which are not applicable in the instant case, the
implementing regulations are also effective November 9, 2000. In
this case, the veteran's claim is not final and remains pending.
The provisions of the VCAA and the implementing regulations are,
accordingly, applicable. See Holliday v. Principi, 14 Vet. App.
282-83 (2001) [the Board must make a determination as to the
applicability of the various provisions of the VCAA to a particular
claim].

Upon review of the record, the Board can identify no communication
from the RO that would satisfy the duty to notify as imposed by the
VCAA. Because the RO has not fulfilled its obligations under the
VCAA, it would potentially be prejudicial to the veteran if the
Board were to proceed with a decision at this time.

A recent decision of the United States Court of Appeals for the
Federal Circuit held that the regulation giving the Board direct
authority to cure a procedural defect in an appeal by providing the
veteran notice under the VCAA, 38 C.F.R. 19.9(a)(2)(ii), was
invalid as contrary to the statutory authority, 38 U.S.C. 5103(b).
See Disabled American Veterans, et. al. v. Secretary of Department
of Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., May 1,
2003). Thus, if the record has a procedural defect with respect to
the notice required under the VCAA, this may no longer be cured by
the Board. Accordingly, the Board must remand the case to the RO
because the record does not show that he was provided adequate
notice under the VCAA and the Board is without authority to do so.

- 4 -

Accordingly, the issues listed above are REMANDED for the following
action:

1. The RO must ensure that all notice and duty-to-assist provisions
of the Veterans Claims Assistance Act of 2000 (VCAA) and
implementing regulations are complied with in developing these
claims. The RO should inform the veteran that he has one year to
respond to such notification, unless he waives the one year time
period.

2. The RO should then review the evidence of record, including any
additional evidence submitted by the veteran, and readjudicate the
veteran's claim. In adjudicating the claim, the RO should
accomplish any additional development it deems necessary. If the
claim remains denied, the RO should provide the veteran with a
supplemental statement of the case. The case should then be
returned to the Board for further consideration, if otherwise in
order.

The veteran has the right to submit additional evidence and
argument on the matters the Board has remanded to the regional
office. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5 101 (West 2002) (Historical
and Statutory Notes).

- 5 -

In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV,
directs the ROs to provide expeditious handling of all cases that
have been remanded by the Board and the Court. See M21-1, Part IV,
paras. 8.44-8.45 and 38.02-38.03.

Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 2002), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims. This remand is in the nature of a
preliminary order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. 20.1100(b) (2002).

- 6 - 



